     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.1 Page 1 of 20




 1   GOMEZ TRIAL ATTORNEYS                     DICELLO LEVITT GUTZLER LLC
 2   John H. Gomez (171485)                    Greg G. Gutzler*
     john@thegomezfirm.com                     ggutzler@dicellolevitt.com
 3   Deborah S. Dixon (248965)                 444 Madison Avenue, Fourth Floor
 4   ddixon@thegomezfirm.com                   New York, NY 10022
     655 West Broadway, Suite 1700             Telephone: (646) 933-1000
 5   San Diego, California 92101
 6   Telephone: (619) 237-3490                 THE HABA LAW FIRM, P.A.
     Facsimile: (619) 237-3496                 Lisa D. Haba*
 7                                             lisahaba@habalaw.com
 8                                             1220 Commerce Park Dr, Ste 207
                                               Longwood, FL 32779
 9                                             Telephone: (844) 422-2529
10   Attorneys for Plaintiffs
11 [Additional Counsel listed on signature page.]
12                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA
13
14   JANE DOE,                                  Case No.: '20CV1818 MMA MSB
15                Plaintiff,                    COMPLAINT FOR:
16                                                  (1) VIOLATION OF THE
           v.                                           TRAFFICKING VICTIMS
17
                                                        PROTECTION ACT, 18 U.S.C. §§
18   CISSY STEELE, AKA CISSY GERALD;                    1591(a);
     DIABOLIC VIDEO PRODUCTIONS, INC.;
                                                    (2) PARTICIPATING IN A VENTURE IN
19   BLACK ICE LTD.; ZERO TOLERANCE
                                                        VIOLATION OF THE
     ENTERTAINMENT, INC.; THIRD
20                                                      TRAFFICKING VICTIMS
     DEGREE FILMS; AND ELEGANT                          PROTECTION ACT, 18 U.S.C. §§
21   ANGEL, INC.,                                       1591(a);
22                Defendants.                       (3) CONSPIRACY TO COMMIT
                                                        VIOLATION OF THE
23                                                      TRAFFICKING VICTIMS
                                                        PROTECTION ACT, 18 U.S.C. §§
24                                                      1594;
25                                                  (4) PRELIMINARY INJUNCTION; and

26                                                  (5) VIOLATIONS OF CALIFORNIA
                                                        LABOR CODE
27
                                                JURY TRIAL DEMANDED
28


                                         COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.2 Page 2 of 20




 1                                  VERIFIED COMPLAINT
 2         This is a civil action for damages under the United States federal sex trafficking
 3 statute, 18 U.S.C. §§ 1591, et seq., arising out of Defendants’ sex trafficking of Plaintiff
 4 Jane Doe in the States of California and Nevada. Defendant Cissy Steele, AKA Cissy
 5 Gerald (“Steele”), using interstate commerce, recruited, lured, and enticed Jane Doe with
 6 false promises of lucrative acting and modeling opportunities to sell her for sex. Steele
 7 further coerced Jane Doe into engaging in commercial sex acts, knowing that she would use
 8 means of force, fraud, and/or intimidation to coerce Jane Doe into engaging in said
 9 commercial sex acts.
10         Defendants Diabolic Video Productions, Inc. (“Diabolic”), Black Ice Ltd. (“Black
11 Ice”), Zero Tolerance Entertainment, Inc. (“Zero Tolerance”), Third Degree Films (“Third
12 Degree”), and Elegant Angel, Inc. (“Elegant Angel”) (collectively, “Adult Film
13 Companies”), were instrumental in knowingly aiding, abetting, facilitating, and
14 participating in Steele’s sex trafficking scheme, while knowing, or in reckless disregard of
15 the fact, that she would use means of force, fraud, and/or coercion to force Jane Doe into
16 engaging in commercial sex acts in violations of the Trafficking Victims Protection
17 Reauthorization Act (“TVPRA”). The Adult Film Companies failed to pay Jane Doe for her
18 work, albeit performed out of duress and involuntarily, and the Adult Film Companies
19 profited from Jane Doe’s forced labor.
20                                      INTRODUCTION
21         1.     Steele targeted and groomed Jane Doe for the sole purpose of sex trafficking
22 her, in violation of the TVPRA, so that she could profit from Jane Doe’s forced commercial
23 sex acts.
24         2.     Steele preyed upon Jane Doe’s vulnerabilities and used means of fraud and
25 coercion to sex traffic Jane Doe, including misrepresenting herself as a talent agent that
26 could provide Jane Doe with lucrative modeling and acting opportunities, all the while
27 intending to sex traffic her.
28

                                               -1-
                                            COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.3 Page 3 of 20




 1         3.     Steele coerced and lured Jane Doe to move into her home with her under false
 2 pretenses, namely, by fraudulently promising that she would make Jane Doe a model.
 3         4.     After Jane Doe moved in with Steele, Steele used psychological manipulation
 4 and coercion, intimidation tactics, threats, and physical violence to control, dominate and
 5 exploit Jane Doe.
 6         5.     Steele forced Jane Doe to engage in commercial sex acts with men at hotels
 7 in Los Angeles, CA and Las Vegas, NV, as well as other locations in Southern California,
 8 the details not specifically known to Jane Doe at this time. Steele forced Jane Doe to give
 9 her the money from these commercial sex acts so she could profit from trafficking Jane
10 Doe.
11         6.     Steele also forced Jane Doe to perform in pornographic videos for the Adult
12 Film Companies against her will and Steele was paid directly by the Adult Film Companies
13 for providing Jane Doe for use in their videos. The Adult Film Companies failed to pay Jane
14 Doe for work performed on their behalf while she acted as an employee for them, although
15 performing work involuntarily.
16         7.     Steele had an on-going relationship with the Adult Film Companies and the
17 Adult Film Companies knew or should have known of Steele’s sex trafficking venture,
18 including her sex trafficking of Jane Doe. Far from taking any corrective measures, the
19 Adult Film Companies ratified and perpetuated the human trafficking scheme by continuing
20 to facilitate the production of pornography using Jane Doe and other women while paying
21 Steele directly.
22         8.     The Adult Film Companies participated in Steele’s sex trafficking venture,
23 knowing she was using means of fraud, force, and coercion to traffic Jane Doe, because
24 they knowingly benefited from her illegal venture by selling videos and posting videos
25 through online websites that featured Jane Doe for profit.
26         9.     Steele’s conduct violates the TVPRA because she knowingly used means of
27 force, fraud, and coercion to force Jane Doe to engage in commercial sex so that she could
28 profit from the activity.

                                             -2-
                                          COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.4 Page 4 of 20




 1         10.    The Adult Film Companies’ conduct violates the TVPRA because they
 2 benefitted, financially or otherwise, by aiding and abetting, facilitating, and participating in
 3 Steele’s sex trafficking venture, knowing that she would use means of fraud, force, and
 4 coercion to sex traffic Jane Doe.
 5                                JURISDICTION AND VENUE
 6         11.    This Court has federal question subject-matter jurisdiction pursuant to 28
 7 U.S.C. § 1331, because Plaintiffs bring this action under the federal TVPRA statute.
 8         12.    This Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a),
 9 because all claims alleged herein are part of a continuing conspiracy and uniform pattern
10 and practice and form part of the same case or controversy.
11         13.    This Court is “an appropriate district court of the United States” in accordance
12 with 18 U.S.C. § 1595, as venue is proper in this District under 28 U.S.C. § 1391(b)(2),
13 because based on information and belief, some of the acts occurred in this District,
14 Defendants sex trafficked Jane Doe in California and, therefore, a substantial part of the
15 events or omissions giving rise to Plaintiff’s claims occurred in this District.
16                                            PARTIES
17         14.    Plaintiff Jane Doe is using a pseudonym to protect her identity because of the
18 sensitive and highly personal nature of this matter.
19         15.    Plaintiff is also at serious risk of retaliatory harm because Steele has continued
20 to contact Jane Doe and her family, threatening physical violence against her.
21         16.    Plaintiff is also particularly vulnerable because of the trauma that she has been
22 subjected to and her socioeconomic status.
23         17.    Plaintiff’s safety, right to privacy, and security outweighs the public interest
24 in her identification.
25         18.    Plaintiff’s legitimate concerns also outweigh any prejudice to Defendants by
26 allowing Plaintiff Jane Doe to proceed anonymously.
27         19.    Defendant Cissy Steele, AKA Cissy Gerald, is a United States citizen who
28 currently resides in Las Vegas, Nevada.

                                               -3-
                                            COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.5 Page 5 of 20




 1         20.     Upon information and belief, Defendant Diabolic Video Productions, Inc. is
 2 a California corporation with its principal place of business located at 20525 Nordhoff, Suite
 3 4, Chatsworth, California. Diabolic is a pornographic film studio that was founded in 1998.
 4 Diabolic solely paid Steele directly for the coerced work of Plaintiff Jane Doe.
 5         21.     Upon information and belief, Elegant Angel, Inc. is a California corporation
 6 with its principal place of business located 20821 Dearborn Street, Chatsworth, California.
 7 Elegant Angel is a pornographic film studio that was founded in 1990. Elegant Angel solely
 8 paid Steele directly for the coerced work of Plaintiff Doe.
 9         22.     Upon information and belief, Defendant Black Ice Ltd. is a California
10 corporation with its principal place of business located at 20525 Nordhoff Suite 4,
11 Chatsworth, California. Black Ice is a pornographic film studio that was founded in 2005
12 under the umbrella company, Third Degree Films. Black Ice solely paid Steele directly for
13 the coerced work of Plaintiff Jane Doe.
14         23.     Upon information and belief, Defendant Zero Tolerance Entertainment, Inc.
15 is a California corporation with its principal place of business also located a 20525
16 Nordhoff, Suite 25, Chatsworth, California. Zero Tolerance is a pornographic film studio
17 that was founded in 2002 under the umbrella company, Third Degree Films. Zero Tolerance
18 is a ‘mere continuation’ or ‘alter ego’ corporation of Black Ice in that there is substantial
19 continuity between the business operations of Black Ice and Zero Tolerance and the
20 principal assets of Black Ice, or all or substantially all of Black Ice’s assets, were transferred
21 for less than fair value to Zero Tolerance and Greg Alves (“Alves”) and Greg Dunn
22 (“Dunn”) were officers, directors, or stockholders of both corporations. Additionally, as
23 officers, directors, or stockholders of both corporations, Alves and Dunn had notice of the
24 wrongful conduct alleged herein.
25         24.     Individually and through their agents, associates, attorneys, or employees, all
26 Defendants have done or are doing business in Los Angeles, California. At all relevant
27 times, Defendants operated enterprises engaged in interstate commerce or in the production
28 of goods for interstate commerce.

                                                -4-
                                             COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.6 Page 6 of 20




 1                                            FACTS
 2 I.      Steele Knowingly Lured and Enticed Jane Doe, Using Means of Force, Fraud,
           and Coercion, to Engage in Commercial Sex Acts.
 3
 4         25.   In September 2009, Plaintiff Jane Doe was aspiring to be a model. Jane Doe
 5 was approached by Steele, who falsely claimed to be a talent agent for models.
 6         26.   Unknown to Jane Doe, however, Steele was actually a “madame,” who falsely
 7 posed as a talent agent, to lure and entice young women into her sex trafficking venture so
 8 that she could profit from their forced commercial sex acts.
 9         27.   Steele held herself out in public as “Miss. Madame” and used this name on
10 her social media platform where she posted images about the trafficking lifestyle. Steele
11 also referred to herself as “Bosslady” and had pictures up on social media depicting her
12 lifestyle as a Madame and a trafficker.
13
14
15
16
17
18
19
20
21
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                -5-
                                             COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.7 Page 7 of 20




 1              Cissy Steele added 6 new photos                        Cissy Steele
                January 13 2010   0                                    February 27 2009 0


 2        Bosslady                                             BactlelOr party.... my girls made t>eaucoup stacks that night. .




 3
 4
 5
 6
 7
 8
 9
10
11
12
13          28.             Steele told Jane Doe that she could make her a model and gave her a business
14 card, which listed her talent agency as “Royal Loyalty Management.”
15          29.             Approximately one week later, Steele called Jane Doe and arranged to come
16 to her home, under the false pretense of discussing a modeling career.
17          30.             While at Jane Doe’s home, Steele again promised her that she could make her
18 a modeling star. She told Jane Doe that she knew a multi-millionaire, influential fashion
19 designer that was looking for models and that she could introduce her to him.
20          31.             In October 2009, Steele lured and enticed Plaintiff to move into her home with
21 her, in reliance on Steele’s promise that it would help her career as a model.
22          32.             Initially, Steele arranged for Plaintiff to do several modeling photo shoots,
23 which reinforced her belief that Steele was a talent agent that would help her pursue a
24 modeling career. Steele also continued to promise to introduce her to the fashion designer.
25          33.             After approximately four or five months, however, Steele’s demeanor towards
26 Jane Doe began to change. Steele became both mentally and physically abusive to Jane
27 Doe.
28

                                                        -6-
                                                     COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.8 Page 8 of 20




 1         34.    Steele began to degrade Jane Doe and told her that she would never make it
 2 as a model or actress. Eventually, Steele told Jane Doe that the only way she would be a
 3 model or actress was to do pornographic films, but Jane Doe declined.
 4         35.    When Jane Doe refused to comply with Steele’s orders, Steele began
 5 constantly threatening Jane Doe and her family. Steeled threatened to have Jane Doe’s dog
 6 killed on several occasions and also threatened to have people harm Jane Doe’s family if
 7 Jane Doe did not comply with Steele’s demands. Steele also physically abused Jane Doe,
 8 often using physical violence, if Jane Doe did not obey Steele.
 9 II.    Steele Forced Jane Doe to Engage in Commercial Sex Acts, Using Fraud,
          Threats, and Physical Force.
10
11         36.    Although Steele eventually did introduce Jane Doe to the influential fashion
12 designer, as she promised, the sole purpose was to provide Jane Doe to him for commercial
13 sex acts—not to help her pursue a modeling career as she told Jane Doe.
14         37.    The fashion designer was a man named Peter Nygard, a man who is currently
15 engaged in a lawsuit in which he has been sued for sex trafficking and rape.
16         38.    Steele told Jane Doe that they were going to a party at the fashion designer’s
17 home so that they could discuss potential modeling opportunities. Steele did not tell Jane
18 Doe that the fashion designer had paid Steele for commercial sex acts with Jane Doe.
19         39.    Once they were at the party, Steele provided Jane Doe to the fashion designer
20 for commercial sex acts.
21         40.    Steele also began forcing and/or coercing Jane Doe to engage in commercial
22 sex acts with other men in Los Angeles, CA and Las Vegas, NV.
23         41.    Steele would set-up “dates” for Jane Doe and would negotiate the payment
24 rates with the men in advance.
25         42.    Steele would then drive Jane Doe to the “dates” at various hotels in the Los
26 Angeles area, selected by the “clients,” where Plaintiff was forced and/or coerced to engage
27 commercial sex acts with them.
28

                                              -7-
                                           COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.9 Page 9 of 20




 1        43.    Steele would wait in the car for Jane Doe while Jane Doe performed
 2 commercial sex acts with the men. When Jane Doe returned to the car, Steele would collect
 3 the money from her. If Jane Doe attempted to withhold any money from Steele, Steele
 4 would use physical violence against Jane Doe.
 5        44.    Steele forced and/or coerced Jane Doe to engage in commercial sex acts with
 6 men, on average, two to three times per day, seven days per week. Steele always collected
 7 the money from Jane Doe.
 8        45.    Steele would also force Jane Doe to travel to Las Vegas with her to engage in
 9 commercial sex acts with men, working out of the Mandalay Bay Hotel. Steele forced Jane
10 Doe to ingest ecstasy while in Las Vegas in order to keep her active and “working.” Jane
11 Doe made approximately $1,000 to $3,000 each night while in Las Vegas and was forced
12 to give all the money to Steele.
13        46.    Steele also had several other young women working for her while she was in
14 Las Vegas. Steele referred to the girls that she forced and coerced to work for her as her
15 “bitches.” The girls that made her the most money received special treatment and/or
16 privileges. Those who did not earn as much as Steele expected were punished and/or beaten.
17 III.   Steele Forced Jane Doe to Perform in Pornographic Videos for the Adult Film
          Companies Against her Will and the Adult Film Companies Knew, or Were in
18
          Reckless Disregard of the Fact, That Steele was Trafficking Jane Doe.
19
20        47.    Steele has a longstanding relationship with the Adult Film Companies and
21 speaks with their executives and/or agents on a regular basis. Jane Doe overheard Steele
22 speaking with representatives of the Adult Film Companies on the phone, offering Jane Doe
23 and other women to perform sexual acts as an actor in pornographic videos.
24        48.     Upon information and belief, the Adult Film Companies only paid Steele for
25 Jane Doe’s coerced pornography production. The Adult Film Companies never financially
26 compensated Plaintiff or any of the other “Steele girls” for the work they performed.
27 Defendant Adult Film Companies either never obtained written consent or established any
28 kind of contractual relationship with Jane Doe, or any such “release” was signed under

                                             -8-
                                          COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.10 Page 10 of 20




 1 duress, for the services rendered but nevertheless profited, along with Steele, off of the
 2 production and publication of the pornography Jane Doe took part in.
 3         49.    During 2010, Steele forced Plaintiff to do pornographic films for the Adult
 4 Film Companies. When Jane Doe protested, Steele threatened her and her family with
 5 violence and also physically struck Jane Doe.
 6         50.    Based on Steele’s physical violence to Jane Doe and threats of physical
 7 violence to Jane Doe and her family, Jane Doe was in fear of harm and complied with
 8 Steele’s demands and instructions.
 9         51.    Steele would transport Jane Doe to the Adult Film Companies’ studios. Jane
10 Doe would go inside and sexually perform as instructed and directed by the Adult Film
11 Companies’ employees and Steele. Afterwards, Jane Doe would call Steele, as instructed,
12 and Steele would pick Jane Doe up from the Adult Film Companies’ production studios and
13 transport her back to her residence.
14         52.    The Adult Film Companies paid Steele directly for Jane Doe’s performance
15 in the pornographic films, usually a few weeks later by check, knowing or recklessly
16 disregarding the fact that Steele was coercing and/or forcing Jane Doe to perform in the
17 pornographic films.
18         53.    Jane Doe never saw the checks that Steele received from the Adult Film
19 Companies and does not know how much she was paid for providing Jane Doe to the Adult
20 Film Companies. Jane Doe never received any money for her performance in any of the
21 pornographic films that she did for the Adult Film Companies.
22 IV.     Jane Doe Escaped from Steele.
23         54.    Jane Doe was forced and/or coerced to participate in Steele’s sex trafficking
24 scheme. Steele constantly threatened Jane Doe, saying “you don’t want to know what will
25 happen to you” if she left. Steele also threatened to have Jane Doe killed, threatened her
26 family, and threatened to kill her dog if she did not cooperate.
27
28

                                              -9-
                                           COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.11 Page 11 of 20




 1         55.    Steele would commit physical violence against Jane Doe if she resisted or did
 2 not cooperate. Steele, on numerous occasions, would exert control over Jane Doe by forcing
 3 her to take illicit drugs, thus making Jane Doe dependent on her.
 4         56.    As a direct result of Steele’s threats, violence, and coercion, Jane Doe was
 5 afraid to leave.
 6         57.    In late 2010, Jane Doe became suicidal. Despite the threats to her and her
 7 family, she felt that she had to escape or she would kill herself.
 8         58.    Jane Doe began secretly looking for places to live when she was left alone by
 9 Steele. Jane Doe was able to find a friend that agreed to let her move in with her, since Jane
10 Doe did not have any money.
11         59.    Jane Doe secretly began moving some of her things to her friend’s home when
12 Steele was not around. Jane Doe was eventually able to escape Steele’s control one night
13 in the middle of the night and never went back.
14         60.    After escaping, Jane Doe changed her phone number and ceased all
15 communication with Steele.
16 V.      Steele Continued to Threaten Jane Doe and Her Family After Jane Doe Escaped.
17         61.    After Jane Doe escaped Steele’s control, Steele began calling Jane Doe’s
18 mother and neighbor, threatening them and Jane Doe if she did not return. Steele made
19 threatening calls to Jane Doe’s neighbor and mother almost every week after Jane Doe left
20 her control.
21         62.    Steele threatened to find Jane Doe and hunt her down if she did not return
22 and/or if she did not remain silent about Steele’s sex trafficking scheme.
23         63.    Steele also attempted to lure and entice Jane Doe to return back to her control
24 by promising to pay her and buy her things.
25         64.    Due to Steele’s psychological manipulation, constant threats, and physical
26 abuse, Jane Doe was too afraid to report Steele to authorities out of fear for her own well-
27 being and the well-being of her family.
28

                                              -10-
                                           COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.12 Page 12 of 20




 1 VI.     Plaintiff’s Claims are within the Statute of Limitations; alternatively, the Statue
           of Limitations Should be Tolled Because Steele Uses Threats and Force to
 2
           Prevent Victims from Pursuing Their Claims.
 3
 4         65.    Plaintiff was sex trafficked from 2009 until 2011, when she escaped from
 5 Steele.
 6         66.    Plaintiff’s claims against Defendants for actions occurring between 2010 until
 7 2011 include claims against Steele and the Adult Film Companies for conspiracy to violate
 8 Section 1591’s ban on sex trafficking.
 9         67.    Steele and the Adult Film Companies conspiracy to violate Section 1591
10 continued from at least 2010 until Plaintiff’s escape in 2011.
11         68.    Because Plaintiff’s claims regarding conduct occurring before 2011 are based
12 on a continuing conspiracy, their timeliness is assessed based on when the conspiracy
13 ended.
14         69.    Steele and the Adult Film Companies’ sex trafficking conspiracy continued
15 until at least 2011, which is within Section 1595’s ten-year statute of limitations.
16         70.    Plaintiff’s claims, including those for conduct occurring before 2011, are thus
17 timely.
18         71.    In the alternative, due to extraordinary circumstances and Steele’s conduct,
19 which prevented, to the extent applicable, Plaintiff from bringing her claims, the applicable
20 statute of limitations is equitably tolled for all of Plaintiff’s claims for actions occurring
21 during the time of Plaintiff’s exploitation, ending in 2011.
22         72.    The general rule is that statutes of limitations are subject to equitable tolling.
23 See United States v. Locke, 471 U.S. 84, 94 n.10 (1985) (”Statutory filing deadlines are
24 generally subject to the defenses of waiver, estoppel, and equitable tolling.”); Young v.
25 United States, 535 U.S. 43, 49 (2002) (“It is hornbook law that limitations periods are
26 customarily subject to equitable tolling unless tolling would be inconsistent with the text of
27 the relevant statute.”) (quotation marks and citations omitted).
28

                                               -11-
                                            COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.13 Page 13 of 20




 1         73.     Plaintiff, to the extent applicable here, pursued her rights diligently and she
 2 was impeded because of a combination of force, threats of force, shame, embarrassment,
 3 fear, and weak laws that are rarely enforced to protect the victim. As a result, to the extent
 4 necessary, all applicable statutes of limitations should be equitably tolled as to claims for
 5 conduct occurring before 2011.
 6         74.     To the extent that Plaintiff was unable to pursue her claims for conduct
 7 occurring before 2011, she was legitimately and justifiably afraid that Steele would harm
 8 and/or retaliate against her and her family if she pursued any claim against her and others.
 9         75.     As discussed herein, Steele used physical violence and financial pressure to
10 intimidate Plaintiff and prevent her from coming forward.
11         76.     Due to Steele’s power and intimidation tactics and violence, Plaintiff
12 reasonably believed that she and her family were in mortal danger.
13         77.     Steele has close associations with shadowy figures with histories of violence
14 and intimidation.
15                                      CLAIMS ALLEGED
16                                            COUNT I
17         VIOLATION OF THE TRAFFICKING VICTIMS PROTECTION ACT,
                              18 U.S.C. §§ 1591(a)
18
19         78.     Plaintiff realleges and incorporates by reference the allegations contained in
20 paragraphs 1-77, as if fully set forth in this Count.
21         79.     Steele knowingly used the instrumentalities and channels of interstate and
22 foreign commerce to facilitate violations of 18 U.S.C. § 1591(a)(1), occurring within the
23 territorial jurisdiction of the United States.
24         80.     Steele’s conduct was in or affecting interstate or foreign commerce for
25 purposes of the TVPRA.
26         81.     Steele knowingly recruited, enticed, harbored, transported, provided,
27 obtained, advertised, maintained, patronized, or solicited Jane Doe for the purpose of
28

                                               -12-
                                            COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.14 Page 14 of 20




 1 causing her to engage in a commercial sex acts, through the use of force, fraud, and/or
 2 coercion, pursuant to 18 U.S.C. § 1591(a).
 3         82.    Jane Doe engaged in commercial sex acts with different men, due to Steele’s
 4 use of force, fraud and/or coercion.
 5         83.    Steele fraudulently promised or promised to provide Jane Doe something of
 6 value in exchange for each sexual act, including a future modeling career and/or portions of
 7 the profits obtained from her commercial sex acts.
 8         84.    Steele received financial compensation for Jane Doe’s sex trafficking.
 9         85.    Steele’s conduct has caused Jane Doe serious and permanent harm, including,
10 without limitation, physical, psychological, financial, and reputational harm, that is
11 sufficiently serious, under all the surrounding circumstances, to compel a reasonable person
12 of the same background and in the same circumstances to perform or to continue performing
13 commercial sexual activity, in order to avoid incurring that harm.
14                                           COUNT II
15             PARTICIPATING IN A VENTURE IN VIOLATION OF
         THE TRAFFICKING VICTIMS PROTECTION ACT, 18 U.S.C. §§ 1591(a)
16
17         86.    Plaintiff realleges and incorporates by reference the allegations contained in
18 paragraphs 1-77, as if fully set forth in this Count.
19         87.    Defendants participated in a venture together, in violation of 18 U.S.C. §
20 1591(a)(2).
21         88.    The Adult Film Companies knowingly benefited from, and received value for,
22 their participation in the venture, in which Steele, with the Adult Film Companies’
23 knowledge, or in reckless disregard of the fact, that Steele would defraud, force, and/or
24 coerce Jane Doe to engage in commercial sex acts.
25         89.    The Adult Film Companies knew or were in reckless disregard of the fact that
26 it was Steele’s pattern and practice to use the interstate commerce and the resources
27 provided by the Defendants to entice and recruit young aspiring female models into
28 commercial sex acts based on the promise of lucrative modeling opportunities. The Adult

                                               -13-
                                            COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.15 Page 15 of 20




 1 Film Companies’ employees and/or agents had actual knowledge that they were facilitating
 2 and participating in Steele’s scheme to recruit, entice, coerce, and/or solicit Jane Doe into
 3 commercial sex acts, through the use of force, fraud, and/or coercion.
 4         90.    Despite such knowledge, the Adult Film Companies facilitated and
 5 participated in Steele’s violations of 18 U.S.C. § 1591, where the they knew, or were in
 6 reckless disregard of the facts that Steele would use coercion, fraud, and/or force to get Jane
 7 Doe, an aspiring young model, to engage in commercial sex acts.
 8         91.    The Adult Film Companies knowingly benefited financially and/or personally
 9 from Steele’s sex-trafficking venture and the exploitation of Jane Doe.
10         92.    By facilitating and participating in Steele’s sex trafficking venture, the Adult
11 Film Companies profited from Jane Doe’s forced and/or coerced participation in their
12 pornographic films.
13         93.    By facilitating and participating in Steele’s sex trafficking venture, received
14 sex from Jane Doe and other women under Steele’s control.
15         94.    The Adult Film Companies’ conduct has caused Jane Doe serious harm
16 including, without limitation, physical, psychological, financial, and reputational harm, that
17 is sufficiently serious, under all the surrounding circumstances, to compel a reasonable
18 person of the same background and in the same circumstances to perform or to continue
19 performing commercial sexual activity, in order to avoid incurring that harm.
20                                          COUNT III
21               CONSPIRACY TO COMMIT VIOLATION OF THE
             TRAFFICKING VICTIMS PROTECTION ACT, 18 U.S.C. §§ 1594
22
23         95.    Plaintiff realleges and incorporates by reference the allegations contained in
24 paragraphs 1-77, as if fully set forth in this Count.
25         96.    The Adult Film Companies conspired with Steele, by agreement or
26 understanding, to further Steele’s unlawful plan and/or purpose to commit illegal
27 commercial sex acts with Jane Doe.
28

                                               -14-
                                            COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.16 Page 16 of 20




 1         97.    The Adult Film Companies committed overt acts in furtherance of the
 2 agreement or understanding by knowingly using Jane Doe, against her will, to perform in
 3 their pornographic films and/or to engage in sexual activity and paying Steele for such use.
 4         98.    The Adult Film Companies’ participation in the furtherance of Steele’s illegal
 5 sex trafficking plan and/or purpose was intentional and/or willful and, therefore, the Adult
 6 Film Companies intentionally and/or willfully caused Jane Doe’s commission of the sex
 7 acts in their affirmative acts supporting Steele.
 8         99.    The Adult Film Companies knew that their acts and conduct supporting and
 9 facilitating Steele would lead to commercial sex acts by Jane Doe.
10         100.   The Adult Film Companies conspired with Steele through their affirmative
11 acts and provided substantial support to Steele forcing and/or coercing Jane Doe to engage
12 in commercial sex acts.
13         101.   The Adult Film Companies conduct has caused Jane Doe serious harm,
14 including, without limitation, physical, psychological, financial, and reputational harm, that
15 is sufficiently serious, under all the surrounding circumstances, to compel a reasonable
16 person of the same background and in the same circumstances to perform or to continue
17 performing commercial sexual activity in order to avoid incurring that harm.
18                                          COUNT IV
19                               PRELIMINARY INJUNCTION
20         102.   Plaintiff realleges and incorporates by reference the allegations contained in
21 paragraphs 1-77, as if fully set forth in this Count.
22         103.   Unless this Court enjoins Defendants from promoting, publishing,
23 disseminating, and/or selling pornographic videos featuring Plaintiff Jane Doe, she will
24 continue to sustain irreparable harm in the form of emotional distress and reputational
25 damage.
26         104.   Plaintiff Jane Doe has no adequate remedy at law to cure this problem, as
27 monetary damages will not suffice.
28

                                               -15-
                                            COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.17 Page 17 of 20




 1         105.   Unless an injunction is issued, Defendants will continue to promote, publish,
 2 disseminate, and/or sell pornographic videos featuring Plaintiff Jane Doe and Plaintiff will
 3 continue to suffer irreparable harm.
 4         106.   Videos featuring Plaintiff Jane Doe are currently being promoted, published,
 5 and/or disseminated on the internet and through other means, including, without limitation,
 6 the following:
 7                      https://m.sss.xxx/imani%20rose/longest/
 8
                        https://streamporn.pw/actor/tatum-onassis/
 9
                        https://eroticax.org/xfsearch/name-link/Tatum+Onassis/
10
11                      https://eroticax.org/xfsearch/name-link/Tatum+Onassis/
12
                        http://xxnx.ink/search/imani-rose-and-tatum-onassis-pu.php
13
14
                        http://www.dvdtrailertube.com/Tatum-Onassis-movies.html

15                      http://www.dvdtrailertube.com/-Elegant-Angel-trailer-24922.html
16
                        https://1337x.unblocked.to/torrent/4331147/Breast-Beginnings-
17                      Diabolic-Video-Natasha-Dulce-Tatum-Onassis-Mariah-Love-Giselle-
18                      Taylor-Breanna-Getz/

19                      https://pornfile.xxx/2017/02/13/diabolic-breast-beginnings-tatum-
20                      onassis-daniel-hunter-anus-external-lingerie/

21                      http://www.iafd.com/results.asp?searchtype=comprehensive&searchst
22                      ring=Tatum+onassis

23                      http://www.iafd.com/person.rme/perfid=tatumonassis/gender=f/tatum-
24                      onassis.htm

25                      http://www.jadedvideo.com/artist/Tatum_Onassis.6-52388.html
26
                        https://www.mrporn.com/pornstar-Tatum-Onassis.html
27
28                      http://freeones.mallcom.com/pornstar.html?id=7018

                                             -16-
                                          COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.18 Page 18 of 20




 1                       https://tubexxxone.com/en/oneddir/dW0tMjQ4LTExNzUwNjkx/Anal
                         -Threesome-With-Imani-Rose-And-Tatum-Onassis/
 2
 3                       http://eupornotube.com/search/Tatum-Onassis/longest.htm
 4
 5         107.   Plaintiff Jane Doe is entitled to preliminary and permanent injunctive relief,
 6 including prohibiting Defendants from continuing to promote, publish, disseminate, and/or
 7 sell any pornographic videos featuring Plaintiff Jane Doe.
 8                                           COUNT V
 9           VIOLATIONS OF CALIFORNIA LABOR CODE sections 201 et. seq.
                 (AGAINST DEFENDANTS ADULT FILM COMPANIES)
10
11         108.   Plaintiff Jane Doe realleges and incorporates by reference the allegations
12 contained in paragraphs 1-77, as if fully set forth in this Count.
13         109.   Plaintiff was forced to work for Adult Film Companies.           Adult Film
14 Companies failed to pay Jane Doe for work she performed for the benefit of Adult Film
15 Companies, in violation of California law and the California Labor Code, including but not
16 limited to sections 201, 1194 and 226.8.
17         110.   There is a presumption in California that all persons performing work for the
18 benefit of another are considered employees.         Although not performing the services
19 voluntarily, the Adult Film Companies were still required to pay Jane Doe for services she
20 provided for their benefit. Instead, the Adult Film Companies never paid Jane Doe for work
21 she performed, although the Adult Film Companies profited substantially.
22         111.   The Adult Film Companies owe Jane Doe unpaid wages for all work she
23 performed while acting as an employee of the Adult Film Companies. Jane Doe is also
24 entitled to statutory penalties and back pay damages against Adult Film Companies for their
25 negligent or intentional failure to pay her all wages owed for services performed.
26         112.   Defendants either intentionally or negligently never provided wage statements
27 to Jane Doe and did not provide her with annual tax statements identifying the hours of
28 work she performed.

                                               -17-
                                            COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.19 Page 19 of 20




 1         113.   As a result of the Adult Film Companies failure to pay Jane Doe any wages,
 2 she was not paid minimum wage, a separate violation of California regulations and Labor
 3 Code.
 4         114.   As a result of Adult Film Companies conduct, Jane Doe has suffered monetary
 5 damages, including owed wages, statutory penalties and interest and attorneys’ fees.
 6                                  REQUEST FOR RELIEF
 7         Plaintiff respectfully requests that the Court enter judgment in her favor, and against
 8 Defendants, as follows:
 9         a.     That the Court grant permanent injunctive relief to prohibit Defendants from
10 continuing to engage in the unlawful acts and practices described herein;
11         b.     A finding of an alter ego between Black Ice Entertainment Ltd, Zero
12 Tolerance Entertainment and Third Degree Films Inc, thus piercing the corporate veil;
13         c.     That the Court award Plaintiff compensatory, consequential, general, and
14 nominal damages in an amount to be determined at trial;
15         d.     Requiring restitution and disgorgement of all profits and unjust enrichment
16 obtained as a result of Defendants’ unlawful conduct;
17         e.     That the Court award punitive or exemplary damages in an amount to be
18 determined at trial;
19         f.     That the Court award to Plaintiff the costs and disbursements of the action,
20 along with reasonable attorneys’ fees, costs, and expenses;
21         g.     That the Court award statutory damages and penalties;
22         h.     That the Court award pre- and post-judgment interest at the maximum legal
23 rate; and
24         i.     That the Court grant all such other relief as it deems just and proper.
25 / / /
26 / / /
27 / / /
28 / / /

                                               -18-
                                            COMPLAINT
     Case 3:20-cv-01818-MMA-MSB Document 1 Filed 09/15/20 PageID.20 Page 20 of 20




 1                                        JURY DEMAND
 2         Plaintiff demands a trial by jury on all claims so triable.
 3
 4    Dated:   September 15, 2020                By:      /s/ John H. Gomez
                                                        John H. Gomez, Esq.
 5
                                                        Deborah S. Dixon, Esq.
 6                                                      GOMEZ TRIAL ATTORNEYS
 7                                                      Greg G. Gutzler*
                                                        DICELLO LEVITT GUTZLER LLC
 8
                                                        444 Madison Avenue, Fourth Floor
 9                                                      New York, NY 10022
                                                        Telephone: (646) 933-1000
10
                                                        ggutzler@dicellolevitt.com
11                                                      Mark A. DiCello*
12                                                      Robert F. DiCello*
                                                        Justin J. Hawal*
13                                                      DICELLO LEVITT GUTZLER LLC
14                                                      7556 Mentor Avenue
                                                        Mentor, OH 44060
15                                                      Telephone: (440) 953-8888
16                                                      mad@dicellolevitt.com
                                                        rfdicello@dicellolevitt.com
17                                                      jhawal@dicellolevitt.com
18                                                      Lisa D. Haba*
19                                                      THE HABA LAW FIRM, P.A.
                                                        1220 Commerce Park Dr., Ste. 207
20                                                      Longwood, FL 32779
21                                                      Telephone: (844) 422-2529
                                                        lisahaba@habalaw.com
22
                                                        Marie E. Bryant*
23                                                      THE HABA LAW FIRM, P.A.
24                                                      4575 Via Royale, Ste. 102
                                                        Ft. Myers, FL 33919
25                                                      Telephone: (844) 422-2529
26                                                      mariabryant@habalaw.com

27
                                                        *Pro Hac Vice Application Pending
                                                        Counsel for Plaintiff Jane Doe
28

                                               -19-
                                            COMPLAINT
